DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Claim 1 recites the limitation "at least one of the pair" in line 7.  There is insufficient antecedent basis for this limitation in the claim. How many pairs are there? The applicant only claimed one pair in line 3. Line 7 suggests there are more than one pair. Claims 2-5 inherit the same from claim 1.
Claim 1 recites the limitation "the terminal connection part" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Which one?
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Toyota Motor Corp (JP2018042311A – IDS).
Claim 1; Toyota discloses a power conversion apparatus (e.g. fig. 1) comprising: a semiconductor module (e.g. fig. 2; 2) comprising a built-in switching element (e.g. fig. 2; 6); and a pair of bus bars (e.g. 39, 40) connected to a power terminal (6a) of the semiconductor module, wherein the pair of bus bars has body plate parts (32, 42) that are arranged so as to at least partially face each other in a thickness direction (fig. 2), and pluralities of terminal connection parts (43) that are branched from the body plate parts (32, 42) and to which the power terminal is connected, at least one of the [bus bars of the] pair of bus bars has a plurality of annular parts (e.g. fig. 4 encircling tabs 33a, 33b) that are annularly formed so as to include the plurality of terminal connection parts, and the plurality of annular parts (along 32 and/or 42) are linearly arranged in a direction orthogonal to the thickness direction, and the bus bars have edge bent parts (33/43) that are bent in the thickness direction at edges along an arrangement direction of the pluralities of annular parts.

Claim 3; terminal connection parts (e.g. 33/43) protrude in the thickness direction of the body plate parts.
Claim 4; each terminal connection parts have a curved part (e.g. bent upwards from 32/42) that connects a main surface of the body plate part (32/42) and a terminal arrangement surface of the terminal connection part, on an outer surface of a rising bent part between the terminal connection part and the body plate part, and a leading end of the power terminal and a leading end of the terminal connection part are oriented in the same direction (e.g. facing each other; see figure 2; 25b & 43).
Claim 5; terminal connection parts have a line-symmetric shape with respect to a center line along the thickness direction, as viewed from a normal direction of the terminal arrangement surface (fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,461,451 Sawada et al. disclosed a power converter with bus bar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY L LAXTON/           Primary Examiner, Art Unit 2896                           3/12/2022